Citation Nr: 0604524	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a middle and low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1990 and from May 1999 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating action of the decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied service connection for a middle 
and low back condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran claims that he has a current back disorder which 
was incurred in service.  Service medical records and records 
since his last separation show that he has persistent and 
recurrent symptoms of a disability as evidenced by treatment 
for back complaints in 1987, 1989, 1999 and 2003.  

In this case, VA must provide a medical examination to obtain 
a medical opinion because such opinion is necessary to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c) (2005).  Because the veteran was treated 
for back complaints in service and has had persistent and 
recurrent symptoms of a back disability, and because there is 
an indication that his back disorder may be associated with 
his back problems in service, it is necessary to determine 
the extent of his disability and if there is a causal 
relationship between the in service injury and his current 
disorder.  

In light of the above, this case is REMANDED for the 
following development:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of any currently 
present disability of the middle and low 
back.  The claims folder, to include a 
copy of this remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed. 

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability that any current middle or 
low back disorder had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
should provide a rationale for the 
opinion. 

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


